Citation Nr: 1712803	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for right shoulder, tendinitis residual of supraspinatus strain (right shoulder disability), rated as noncompensable prior to March 5, 2009 and as 10 percent disabling from that date.  

2. Entitlement to service connection for a left shoulder disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a laceration of the face, to include numbness, pain, and a facial scar (face laceration residuals).

4. Entitlement to service connection for face laceration residuals.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a right knee disability.

7. Entitlement to service connection for a right foot disability.
8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

9. Entitlement to service connection for a neck disability.  

10. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2010 rating decision reopened the claims of entitlement to service connection for a face disability, a right knee disability and a neck disability and denied the claims on the merits.  That rating decision also denied the claims of entitlement to service connection for a left shoulder disability and a right foot disability, and the claim of entitlement to an increased rating for the right shoulder disability.  The July 2010 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed these claims to the Board.

The Board notes that, regardless of the determination reached by the RO in April 2010 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The Board observes that the RO had originally adjudicated the Veteran's psychiatric claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of PTSD and anxiety disorder.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

A March 2013 rating decision granted a 10 percent rating for the right shoulder disability effective from March 5, 2009.  However, as that increase did not represent a total grant of the benefit sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issue of entitlement to service connection for hearing loss has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for the right shoulder disability and 
entitlement to service connection for a left shoulder disability, a right knee disability, a neck disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1995 rating decision that denied the claims of entitlement to service connection for face laceration residuals (originally denied as laceration right cheek), a right knee disability (originally denied as right leg condition), and a neck disability (originally denied as chronic cervical strain) was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claims for service connection for the residuals of a face laceration, a right knee disability, and a neck disability.

3. The Veteran's face laceration residuals were incurred in service.

4. The Veteran's right foot disability was incurred in service


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for face laceration residuals is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

2. New and material evidence has been submitted, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

3. New and material evidence has been submitted, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.    § 3.156 (2016).

4. The criteria for establishing service connection for face laceration residuals have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria for establishing service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claims seeking entitlement to service connection for face laceration residuals, a right knee disability and a neck disability were previously denied in a May 1995 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. §  3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

The evidence considered at the time of the May 1995 rating decision consisted of the Veteran's service treatment records and a VA examination report.  The Board will now discuss its findings that new and material evidence has been presented to reopen each claim. 

A. Face Laceration Residuals

The claim was denied because the Veteran did not have a current disability of the face, as the in-service laceration resolved without residuals.  

The evidence received since the May 1995 rating decision includes a May 2012 report of VA examination which notes that the Veteran had mild paresthesias and/or dysesthesias of the right upper face and a right upper cheek scar, and the Veteran's testimony that he currently experiences numbness, tingling, and pain in his face.  The Veteran is competent to testify to experiencing these symptoms because they come to him through his senses.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current disability, it is new and material, and the claim of entitlement to service connection for face laceration residuals is reopened.  

B. Right Knee Disability

The claim was denied because the Veteran did not have a current right knee disability.  

The evidence received since the May 1995 rating decision includes a May 2012 VA examination report which notes that the Veteran reported that he felt a mass behind his right knee and the examiner noted that the Veteran had bilateral shin splints and reduced right knee range of motion.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current disability, it is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  

C. Neck Disability

The claim was denied because the Veteran did not have a cervical spine disability which was incurred in or caused by service.  

The evidence received since the May 1995 rating decision includes the Veteran's testimony that he sought chiropractic treatment for his neck beginning approximately 10 years after service and continuing to the present.  His report is credible solely for the purposes of determining whether to reopen the claim, and triggers VA's duty to assist to obtain these records.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade, 24 Vet. App. 110.  Thus, new and material evidence has been presented, and the claim of entitlement to service connection for a neck disability is reopened.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  




A. Face Laceration Residuals

Concerning his face laceration residuals, the Veteran asserts that he suffered a laceration of his right cheek while playing football during service, and that he has experienced facial numbness, pain, and tingling since that time.  

After review of the record, the Board finds that service connection for face laceration residuals is warranted.

At the outset, a current disability of the face is established.  As previously noted, the May 2012 VA examiner noted the Veteran's mild paresthesias and/or dysesthesias of the right upper face and a right upper cheek scar, and the Veteran provided competent testimony as to his current face symptoms.  See Washington v. 19 Vet. App. at 368; Layno, 6 Vet. App. at 470.

Addressing in-service incurrence, the Veteran's service treatment records contain a September 1987 emergency care report in which he presented with an approximately four centimeter long laceration under the right eye sustained while playing football.  The laceration area was found to be tender to the touch with tenderness radiating into the nasal area.  10 sutures were applied.  The Veteran's sutures were removed five days later, and an ecchymosis was noted under the eye. On his August 1988 report of medical history at separation the Veteran stated that he bled for 20 minutes after receiving the laceration.

The Board also finds the Veteran's account that he has suffered numbness, pain, and tingling since service to be credible, given his plausible explanation that he did not seek treatment because he thought that it would be ineffective to relieve his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).

Thus, in light of the service treatment records, VA examination findings, and the Veteran's credible reports of his symptoms, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's face laceration residuals were incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for face laceration residuals, to include numbness, pain, and a facial scar, is warranted.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016).  

B. Right Foot Disability

The Veteran maintains that a cyst on the right metatarsal dorsal bone developed during service and has remained since.

After review of the record, the Board finds that service connection for a right foot condition is warranted.

At the outset, a current right foot disability is established, as the May 2012 VA examiner noted the diagnosis of a first metatarsal nodule on the right foot.  During that examination, the Veteran described the condition as causing dull pain aggravated by wearing boots.  

Addressing in-service incurrence, the Veteran's August 1988 separation examination found that the Veteran's feet were abnormal, and noted a probable exostosis on the right first metatarsal.  The accompanying report of medical history noted a right foot cyst.  

Therefore, in light of the Veteran's service treatment records and the VA examination findings, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right foot disability was incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for a right foot disability is warranted.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016).  





ORDER

The claim of entitlement to service connection for face laceration residuals is reopened, and service connection for face laceration residuals, to include numbness, pain, and a facial scar, is granted. 

The claim of entitlement to service connection for a right knee disability is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for a neck disability is reopened, and to this extent only the appeal is granted.

Service connection for a right foot disability is granted. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the claim of entitlement to an increased rating for the right shoulder disability, the Veteran testified that his condition has worsened since he was last afforded a VA examination in May 2012, explaining that he has experienced
decreased range of motion and weakness.  As the Veteran has reported worsening symptoms, and as it has been nearly five years since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination.

Addressing the left shoulder disability, the Veteran asserts that he injured his left shoulder during service and has experienced pain since that time.  During treatment for right shoulder pain in November 1986 he stated that he was experiencing periodic shaking of his arms after taking pain medication.  He testified that he did not seek post-service treatment for his left shoulder because his neck and right shoulder were more severe.  He also testified that he has had to use his left arm for repetitive movements due to his right arm pain.  Given the foregoing, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning the right knee disability, the Veteran maintains that he injured his right knee while apprehending a suspect during service, and that shortly afterwards a clinician noted a cyst behind the knee which has remained since that time.  The Veteran's service treatment records note a June 1987 complaint of right knee pain for two weeks in the popliteal area.  The assessment was rule out hamstring strain, doubtful Baker's cyst.  The Veteran continued to complain of knee pain three weeks later, and an assessment of soft tissue pain secondary to tightness was rendered.  The Veteran endorsed frequent leg cramps on the August 1988 report of medical history at separation.  As previously noted, during the May 2012 VA examination the Veteran stated that he felt a mass behind his right knee, and the examiner noted that the Veteran had bilateral shin splints and reduced right knee range of motion.  The Veteran also reported that his knee was evaluated by his primary care provider in 2000 or 2001.  Although the examiner provided a negative opinion, he did not discuss whether the Veteran had a current diagnosis of a right knee cyst or discuss whether another knee condition, to include shin splints, is related to service.  Thus, the Veteran should be afforded an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA provides an examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  

Turning to the neck disability, the Veteran contends that he injured his neck after falling onto his head during a training exercise at Ft. McClellan and has had neck pain since that time.  As previously noted, the Veteran testified that he has seen a chiropractor for his neck issues beginning in the early 1990s and continuing to the present.  The Veteran reported falling on his head in February 1987 and feeling dizzy on his report of medical history at separation.  X-rays taken in conjunction with a January 1995 VA examination revealed a normal cervical spine, but the examiner diagnosed chronic cervical strain.  The Board finds once again that the McLendon standard has been met, and that the Veteran should be afforded a VA examination.

Finally, addressing the acquired psychiatric disorder claim, the Veteran testified that his post at the Abrams Complex in Frankfurt, Germany was attacked by intruders using Molotov cocktails in August 1987, and that he witnessed automobile accidents involving dead and dismembered bodies while serving as a military police officer; he began abusing alcohol and cocaine due to the trauma resulting from these incidents.  The service treatment records note that the Veteran's blood alcohol level was drawn in July 1988, and he testified that he has received treatment through a VA outpatient treatment clinic.  In October 2012, a VA psychologist examined the Veteran and noted VA treatment records dated in October 2010 through September 2012 which contained assessments of PTSD and anxiety disorder, not otherwise specified.  However, the Veteran's treatment records from that period are not associated with the claims file.  Additionally, the psychologist diagnosed alcohol and cocaine dependence and provided a negative opinion concerning PTSD, but did not address the anxiety disorder, nor did he discuss whether the alcohol and cocaine dependence were related to the PTSD.  Thus, the Board finds that this claim should be remanded to attempt to verify the Veteran's reported stressors and to provide the Veteran with an additional VA examination.  

At this time, the Veteran is advised to cooperate in the development of his claims, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

On remand, additional treatment records should be requested, to include (1) the chiropractor who began treating the Veteran's neck in the late-1990s, (2) the primary care provider who treated the Veteran's right knee in 2000 or 2001, (3) any medical provider who has recently treated the Veteran for his shoulders, right knee, neck, or mental health issues, to include the chiropractor at a local college noted by the Veteran, and (4) VA treatment records dating since April 2010.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify (1) the chiropractor who began treating the Veteran's neck in the late-1990s, (2) the primary care provider who treated the Veteran's right knee in 2000 or 2001, and (3) any private medical providers who have recently treated him for his shoulders, right knee, neck, or mental health issues, to include the chiropractor at a local college noted by the Veteran in his hearing testimony.  After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from April 2010 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Attempt to verify through official sources that (1) the Abrams Complex in Frankfurt, Germany was attacked by intruders using Molotov cocktails in August 1987 and (2) military police officers from the Veteran's unit, the 109th Military Police Company of the HHD 93rd Military Police Battalion responded to traffic accidents involving dead and/or dismembered bodies.  If additional information is required from the Veteran to permit a search, such should be requested from the Veteran.

4. Schedule the Veteran for an examination for his shoulder and neck claims.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following concerning the left shoulder:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any left shoulder disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).

b. For any left shoulder conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, please comment on the significance, if any of the Veteran's in-service November 1986 report that medication prescribed for his right shoulder caused shaking of his arms.    

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the left shoulder disability was caused by the Veteran's service-connected right shoulder disability?  Please explain why or why not.  

d. If not caused by the service-connected right shoulder disability, is it at least as likely as not that the left shoulder disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the right shoulder disability?  Please explain why or why not.

e. If the examiner finds that the left shoulder disability has been permanently worsened beyond normal progression (aggravated) by the service-connected right shoulder disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the left shoulder disability that is attributed to the right shoulder disability

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Concerning the neck: 

f. Based upon the examination results and review of the record, the examiner should identify the presence of any neck disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).  In addressing this question, the examiner should comment on whether the Veteran has a neck disability separate and distinct from a shoulder disability, as contrasted with part and parcel of that condition (i.e., attributable to it).

g. For any neck disabilities are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of neck pain continuing since falling three feet onto his head during training in 1987, and the January 1995 VA examination findings of a cervical strain with a normal cervical spine x-ray.  

h. If not directly related to service on the basis of question (g), is it at least as likely as not that the neck condition was caused by a service-connected shoulder disability?  Please explain why or why not.  

i. If not caused by a service-connected shoulder disability, is it at least as likely as not that the neck condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a shoulder disability?  Please explain why or why not.

j. If the examiner finds that the neck disability has been permanently worsened beyond normal progression (aggravated) by a service-connected shoulder disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the neck disability that is attributed to the shoulder disability.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Concerning the right shoulder: 

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since March 2008) of the right shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected right shoulder disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected right shoulder disability on such routine work activities as using a computer, lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for a knee examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any right knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since March 2009).  In addressing this question, the examiner should comment on the Veteran's reports of a cyst behind his right knee, and the May 2012 VA examiner's findings of reduced right knee range of motion and shin splints. 

b. For any right knee conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the June 1987 complaints of right knee pain with assessments of rule out hamstring strain, doubtful Baker's cyst and tissue pain secondary to tightness, and the Veteran's reports of frequent leg cramps on the August 1988 report of medical history at separation.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the Veteran for an examination by a psychologist or psychiatrist.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from March 2009 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of PTSD and anxiety disorder.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that anxiety disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing recurring trauma related to an attacked by intruders using Molotov cocktails and observing traffic accidents involving dead and/or dismembered bodies, and that he began to abuse alcohol and cocaine as a coping mechanism for these incidents.  The examiner should also comment on the significance of the July 1988 service treatment record noting that the Veteran's blood alcohol level was tested.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


